United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.H., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS MEDICAL CENTER,
Long Beach, CA, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 10-2144
Issued: June 28, 2011

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On August 25, 2010 appellant filed an application for review of an Office of Workers’
Compensation Programs’ decision dated July 8, 2010. The appeal was docketed as No. 10-2144.
The Board, having reviewed the case record submitted by the Office, finds that the record
is incomplete. Appellant, a 31-year-old animal caretaker, filed a claim for benefits on
December 21, 2009, alleging that she injured her head on December 21, 2009 when she slipped
on a wet floor. The Office accepted a concussion condition.
In form reports dated December 21, 2009 and January 12, 2010, Dr. David Webb, Boardcertified in internal medicine, advised that appellant injured her head, right shoulder, right arm
and the right side of her neck on December 15, 2009. He placed her on restrictions and stated
that she could return to work on light duty on December 22, 2009.
Dr. Michael Kurtz, an osteopath, submitted progress reports dated January through
March 2010 in which he diagnosed cervicalgia, radiculopathy and lumbosacral sprain.
In an interoffice note dated April 21, 2010, it was indicated that the employing
establishment advised that appellant had worked eight hours per day from December 15, 2009 to
January 11, 2010, was off work from January 12 to March 7, 2010, returned to work for four

hours per day from March 8 to 17, 2010, stopped work on March 18, 2010 and had not returned
since. The Office stated:
“The supervisor mentioned that she was aware of previous back conditions, and
the most recent lumbar [magnetic resonance imaging] MRI [scan] does suggest
disc desiccation not caused by a traumatic injury. The previous conditions will
need to be developed.”
By letter dated April 22, 2010, the Office informed appellant that it had authorized
treatment for electric stimulation therapy, manual therapy, therapeutic exercises and ultrasound
therapy. It stated that “the service requested is authorized for the condition(s) accepted by [the
Office].”
By decision dated July 8, 2010, the Office denied compensation for wage loss for the
periods requested. It stated that “a claim for compensation can only be paid for disability for the
conditions that have been formally accepted to have been caused by the traumatic injuries on the
date-of-injury event. This claim has been accepted for a concussion without loss of
consciousness for the singular slip and fall [she] had on December 15, 2009. Only disability that
has been caused by this event is compensable on this claim.”
The Board finds that elements of the case file required for adjudication of this case are
not contained in the instant record, which requires clarification. The Office accepted a claim for
a concussion based on the December 15, 2009 work incident. It denied appellant compensation
for wage loss for March 1 to 5, 2010 and from April 21 to May 10, 2010, stating that she did not
submit sufficient medical evidence to support disability based on her accepted concussion
condition for these periods. The Office stated that the only disability that was compensable was
that related to the December 15, 2009 work incident and to the concussion caused by this event.
The Office, however, stated in its April 21, 2010 notation that appellant’s supervisor
indicated that appellant had previous back conditions, that she had disc desiccations not caused
by the traumatic injury and “previous conditions” which needed to be developed. In addition, it
authorized treatment on April 22, 2010 for electric stimulation therapy, manual therapy,
therapeutic exercises, and ultrasound therapy and stated that “the service requested is authorized
for the condition(s) accepted by [the Office].” The Office did not specify which conditions
necessitated these services; nor is there any documentation in the record pertaining to any other
previous, accepted conditions.1 Thus the precise facts regarding appellant’s medical history,
history of injury, and whether she had any specific work restrictions pertaining to any previous
accepted conditions referenced by the Office are not clear from the instant record.
Accordingly, the case file does not include much of the record pertaining to the history
and development of appellant’s claim, as is required for an informed adjudication of this case.
As all the records pertaining to her claim are necessary for complete consideration and
adjudication of the issue raised on appeal, the Board, therefore, finds that the appeal docketed as
No. 10-2144 is not in posture for a decision as the Board is unable to render an informed
1

The record contains several reports, including the March 20, 2010 MRI scan, indicating that appellant was being
treated for back problems of undetermined etiology.

2

adjudication of the case. The July 8, 2010 decision is set aside and remanded for consolidation,
reconstruction and clarification of the case record. The Office is directed on remand to ascertain
whether appellant had any previous injuries or accepted conditions, whether there any medical
restrictions stemming from her previous work injury and to compose a statement of accepted
facts. After such further development as the Office deems necessary, it should issue an
appropriate decision to protect her appeal rights.
IT IS HEREBY ORDERED THAT that this case be remanded for consolidation,
reconstruction and clarification of the case record.
Issued: June 28, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

3

